Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 19, 2019

                                    No. 04-19-00500-CV

                      ESTATE OF BRADLEY KEITH JOHNSON,

                 From the County Court at Law No. 2, Bexar County, Texas
                              Trial Court No. 2017PC0180
                       Honorable Veronica Vasquez, Judge Presiding


                                       ORDER
      Appellant’s Motion to take Judicial Notice is being carried with the appeal.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of September, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court